[Cite as Disciplinary Counsel v. Antony, 136 Ohio St. 3d 1223, 2013-Ohio-2625.]




                         DISCIPLINARY COUNSEL v. ANTONY.
          [Cite as Disciplinary Counsel v. Antony, 136 Ohio St. 3d 1223,
                                    2013-Ohio-2625.]
       (No. 2012-1181—Submitted June 18, 2013—Decided June 25, 2013.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement on February 20, 2013, by respondent, John Peter
Antony, Attorney Registration No. 0043520, last known business address in
Highland Heights, Kentucky.
        {¶ 2} The court coming now to consider its order of September 6, 2012,
wherein the court, pursuant to Gov.Bar R. V(11)(F)(4), suspended respondent for
a period of 90 days and ordered that he will not be reinstated to the practice of law
in Ohio until he is reinstated to the practice of law in the state of Florida, finds
that respondent has substantially complied with that order and with the provisions
of Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that respondent’s
second application for reinstatement filed April 15, 2013, is moot.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ________________________